DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites the limitation "each section" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "which" in 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “which” refers to “an adjacent ring” in line 15 or “the grating ring” in line 15.  The examiner has interpreted the claim to mean that “which” refers to “an adjacent ring”.
Claims 11-19 depend on claim 10 and are rejected for inheriting the same problem.
Claim 19 recites the limitation "both" in 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that since the claim recites “radially interior and radially exterior walls” in lines 2-3, the broadest reasonable interpretation of the claim includes “radially interior walls and radially exterior walls”.  In this interpretation, it is unclear if “both” refers to two of the radially interior walls, two of the radially exterior walls, or a radially interior wall and a radially exterior wall.  The examiner has interpreted the claim to mean that “both” refers to “a radially interior wall and a radially exterior wall”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Improving air measurement accuracy in VAV terminal units using flow conditioners” by Liu et al. (“Liu”) as listed in the IDS dated 9/16/2020.

As for claim 10, Liu discloses a sensor system for determining the intake air mass of an internal combustion engine, the sensor system comprising:
a plug-in sensor (Airflow Sensor; Fig. 4), situated in a flow tube (Fig. 4), configured to determine intake air flowing in the flow tube in a main flow direction; and
at least one grating (Fig. 3d) situated upstream from the plug-in sensor in the main flow direction (see Fig. 4), the grating being formed annular-shaped around a center axis (“center axis” in annotated Fig. 3d below) of the flow tube which extend in a direction of the main flow direction (see Fig. 3d), the grating including grating rings (see annotated Fig. 3d below), and grating struts (see annotated Fig. 3d below) extending radially with respect to the center axis and the grating rings, the grating rings and grating struts forming passages (“passages” in annotated Fig. 3 below) for the intake air flowing in the main flow direction, the grating rings being situated around the center axis and coaxially to one another and being separated from one another by the grating struts (see Fig. 3d), the grating including an outer grating edge (“outer grating edge” in annotated Fig. 3d below) facing toward an inner wall of the flow tube, and an innermost grating ring (“innermost grating ring” in annotated Fig. 3d below), which is closest to the center axis, wherein each grating ring of the grating rings, which is situated closer to the center axis than an adjacent grating ring (“adjacent grating ring” in Fig. 3d below) adjacent to the grating ring, which is situated closer to the grating edge, has a lesser grating ring thickness in a radial direction in a sectional plane extending perpendicularly to the center axis through the grating than the adjacent grating ring situated closer to the grating edge (see annotated Fig. 3d below).

    PNG
    media_image1.png
    583
    883
    media_image1.png
    Greyscale

As for claim 11, Liu discloses that each grating strut of the grating struts has a grating strut thickness in the sectional plane extending perpendicularly to the center axis and viewed in a direction perpendicular to side walls of the grating strut, the grating strut thickness of all grating struts, which are situated on a side of a grating ring facing toward the center axis is less in the sectional plane extending perpendicular to the center axis than the grating strut thickness of grating struts, which are situated on a side of the grating ring facing away from the center axis (see annotated Fig. 3d above, in which the “outer strut” is thicker than the “inner strut”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”).

As for claim 10, Zurek discloses a sensor system (Fig. 8) for determining the intake air mass of an internal combustion engine, the sensor system comprising:
a plug-in sensor (10), situated in a flow tube (Fig. 304), configured to determine intake air flowing in the flow tube in a main flow direction.
Zurek does not disclose at least one grating situated upstream from the plug-in sensor in the main flow direction.
However, England discloses at least one grating (20; Fig. 7) situated upstream from a sensor in a main flow direction (col. 1, lines 28-31), the grating (20) being formed annular-shaped around a center axis (22) of the flow tube which extend in a direction of the main flow direction (Figs. 5 and 7), the grating including grating rings (between 22, 24 and between 24, 26), and grating struts (between adjacent pairs of slotted holes 24 and between adjacent pairs of slotted holes 26) extending radially with respect to the center axis and the grating rings (Fig. 7), the grating rings and grating struts forming passages (24, 26) for the intake air flowing in the main flow direction, the grating rings being situated around the center axis and coaxially to one another and being separated from one another by the grating struts (Fig. 7), the grating including an outer grating edge (outer edge of 20 in Fig. 7) facing toward an inner wall of the flow tube, and an innermost grating ring (between 22 and 24), which is closest to the center axis, wherein each grating ring of the grating rings, which is situated closer to the center axis than an adjacent grating ring adjacent to the grating ring, which is situated closer to the grating edge, has a lesser grating ring thickness in a radial direction in a sectional plane extending perpendicularly to the center axis through the grating than the adjacent grating ring situated closer to the grating edge (i.e. the grating ring between 22, 24 is thinner than the grating ring between 24, 26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor system of Zurek by including the grating as disclosed by England in order to improve flow measurement capability while minimizing pressure loss (England: col. 2, lines 49-57).

As 11, Zurek as modified by England discloses that each grating strut of the grating struts has a grating strut thickness in the sectional plane extending perpendicularly to the center axis and viewed in a direction perpendicular to side walls of the grating strut (England: see Fig. 7), the grating strut thickness of all grating struts, which are situated on a side of a grating ring facing toward the center axis is less in the sectional plane extending perpendicular to the center axis than the grating strut thickness of grating struts, which are situated on a side of the grating ring facing away from the center axis (England: i.e. the grating struts between adjacent pairs of slotted holes are thinner than the grating struts between adjacent pairs of slotted holes 26).

As for claim 12, Zurek as modified by England discloses that each of the grating rings has a lesser grating ring thickness on its upstream end than on its downstream end (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 13, Zurek as modified by England discloses that the grating ring thickness widens uniformly viewed in the main flow direction (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21)

As for claim 14, Zurek as modified by England discloses that each of the grating struts has a lesser grating strut thickness on its upstream end than on its downstream end (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 15, Zurek as modified by England discloses that the grating strut thickness widens uniformly, viewed in the main flow direction (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 19, Zurek as modified by England discloses that the rings (England: between 22, 24 and between 24, 26) are divided by the grating struts (England: between adjacent pairs of slotted holes 24 and between adjacent pairs of slotted holes 26) in a plurality of arcuate sections (England: 24, 26; see Fig. 7), each section having radially interior and radially exterior walls that both are around the center axis (England: see Fig. 7).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”) as applied to claim 10, further in view of U.S. Patent 9,506,484 issued to Brown (“Brown”).

As for claim 16, Zurek as modified by England discloses the sensor system as recited in claim 10.
Zurek as modified by England does not discloses that the grating also includes, in addition to the innermost grating ring, at least two grating rings which are situated between the innermost grating ring and the grating edge.
However, Brown discloses a grating that also includes, in addition to an innermost grating ring, at least two grating rings which are situated between the innermost grating ring and a grating edge (see Fig. 7).  Brown discloses that the number of grating rings can be chosen to optimize the performance of the grating (col. 9, lines 20-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the grating of Zurek and England to include the grating rings as disclosed by Brown in order to optimize the performance of the grating (Brown: col. 9, lines 20-26).

As for claim 17, Zurek as modified by England discloses the sensor system as recited in claim 10.
Zurek as modified by England does not discloses that the innermost grating ring is connected via four grating struts to a second grating ring surrounding the innermost grating ring, and the second grating ring is connected via four grating struts to a third grating ring surrounding the second grating ring, and the third grating ring is connected via eight grating struts to the grating edge.
However, Brown discloses an innermost grating ring that is connected via four grating struts to a second grating ring surrounding the innermost grating ring, and the second grating ring is connected via four grating struts to a third grating ring surrounding the second grating ring, and the third grating ring is connected via eight grating struts to the grating edge (see Fig. 7).
Brown discloses that the number of grating rings and grating struts can be chosen to optimize the performance of the grating (col. 9, lines 20-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the grating of Zurek and England to include the grating rings and grating struts as disclosed by Brown in order to optimize the performance of the grating (Brown: col. 9, lines 20-26).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”) as applied to claim 10, further in view of U.S. Patent 5,253,517 issued to Molin et al. (“Molin”).

As for claim 18, Zurek as modified by England discloses the sensor system as recited in claim 10.
Zurek as modified by England does not discloses that the grating extends in the direction of the center axis over a length of 15 to 25 mm into the flow tube.
However, Molin discloses a grating that extends in the direction of the center axis over a length of at least 7 mm into the flow tube may be advantageous (col. 4, lines 64-68). It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It has also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thickness of the grating of Zurek and England to extend by the claimed amount in order to achieve the predictable result of improving flow measurement capability while minimizing pressure loss (England: col. 2, lines 49-57) by an advantageous and optimal amount.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
On  pages 4-5 of the Remarks, Applicant argues that the radial width becomes wider the further outer the ring is, whereas in the cited art, it discloses the reverse.  The examiner respectfully disagrees.  The examiner has shown in both Liu and England that the rings become thicker as the rings become further out away from the center axis.
On page 5 of the Remarks, Applicant argues that Liu does not disclose the claimed grating struts. The examiner respectfully disagrees.  The grating struts of Liu are shown in the annotated figure of the rejection.  The perforated disk of Liu is considered to be a grating because the perforated disk has the claimed grating rings and grating struts as shown in the annotated figure.
On page 6 of the Remarks, Applicant argues that the sensor device of Liu cannot be used in a motor vehicle.  The examiner notes that the claim does not recite a motor vehicle.  Instead, the claim recites an internal combustion engine.  The examiner notes that internal combustion engines can be used in large, immobile structures such as power plants; hence internal combustion engines are not restricted to motor vehicles.  Furthermore, the examiner notes that the preamble of claim 1 merely describes the intended use of the sensor system and does not structurally distinguish the claimed invention over the prior art.  Additionally, the sensors of Liu are part of a VAV box that is plugged into the end of the flow tube as shown in Figs. 4a-4c of Liu; therefore the sensors are plug-in sensors.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853